Phillip Paul Weidner
PHILLIP PAUL WEIDNER & ASSOCIATES, A.P.C.
943 West Sixth Avenue, Suite 300
Anchorage, AK 99501
Tel: (907) 276-1200; Fax: (907) 278-6571
phillipweidner@weidnerjustice.com
Attorneys for Defendants N. Keays and Eco Edge Armoring, LLC



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

CONOCOPHILLILPS ALASKA, INC.,             )
                                          )
                        Plaintiff,        )
            v.                            )
                                          )
FORREST WRIGHT; AMANDA WRIGHT;            )
NATHAN KEAYS; KELLY KEAYS; ECO EDGE )
ARMORING, LLC; DAVID BENEFIELD;           )
WRIGHT CAPITAL INVESTMENTS, LLC; and )
DB OILFIELD SUPPORT SERVICES,             )                  Case No. 3:19-CV-00311-SLG
                                          )
                        Defendant.        )
__________________________________________)

                                 ANSWER TO COMPLAINT

       COME NOW Defendants NATHAN KEAYS and ECO EDGE ARMORING, LLC, by and

through undersigned counsel, and hereby answer the Complaint as follows:

                         RESPONSE TO PLAINTIFF’S INTRODUCTION

       Plaintiff’s introduction to the Complaint asserts the Plaintiff’s characterization of its own

claims, to which no response is required. To the extent a response might be deemed required, the

Introduction is denied, based upon lack of sufficient specific knowledge by Defendants Nathan

Keays and Eco Edge Armoring, LLC, and specifically, Defendants Nathan Keays and Eco Edge

Armoring, LLC, deny that either they and/or Defendant Kelly Keays engaged in any conspiracy

or knowingly stole or defrauded Plaintiff out of any monies. To the extent Forrest Wright and




        Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 1 of 15
Amanda Wright may have engaged in culpable conduct as to their own activities, and/or other

activities with co-Defendants David Benefield, Wright Capital Investments, LLLC, and DB

Oilfield Support Services, they shall answer for themselves. Defendant Nathan Keays and Eco

Edge Armoring, LLC do not specifically deny said culpable conduct by those co-Defendants, (but

do deny any culpable conduct by Nathan Keays and/or Eco Edge Armoring, LLC and/or Kelly

Keays).

        Nathan Keays admits that he used certain monies obtained from Plaintiffs to purchase real

property and other assets in Alaska but denies that any such money was knowingly stolen or

defrauded from Plaintiff by Nathan Keays and/or Eco Edge Armoring, LLC.

                                                  PARTIES
             1. Admitted

             2. Admitted

             3. Admitted

             4. Admitted

             5. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             6. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             7. Defendants Nathan Keays and Eco Edge Armoring, LLC, do not deny that David

Benefield is the father of Amanda Wright, but lack sufficient information to confirm or deny the

other allegations of this paragraph, and therefore deny same.

             8. Admitted

             9. Admitted

             10. Admitted


ANSWER BY NATHAN KEAYS AND ECO EDGE ARMORING, LLC                                               2
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
          Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 2 of 15
             11. Defendants Nathan Keays and Eco Edge Armoring, LLC, admit that Nathan Keays

owned and owns Eco Edge Armoring, LLC, as a corporation organized under the law of the State

of Alaska and Nathan Keays managed and manages same, but deny that Kelly Keays owned, owns,

or managed or manages same.

                                    JURISDICTION AND VENUE

             12. Denied in part, admitted in part. Contains conclusions of law as to which no

response is required, however Defendants Keays and Eco Edge Armoring, LLC, admit this Court

has jurisdiction over the subject matter of this Complaint.

             13. Denied in part, admitted in part. Contains conclusions of law as to which no

response is required, however Defendants Keays and/or Eco Edge Armoring, LLC, admit venue is

proper in this Court.

                   FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

             14. Defendants Keays and/or Eco Edge Armoring, LLC, admit that Forrest Wright

represented to them and to others that he was employed by ConocoPhillips Alaska, but lacks

sufficient information to confirm or deny the remaining allegations in this paragraph, and therefore

deny same.

             15. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             16. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             17. Defendants Nathan Keays and Eco Edge Armoring, LLC, are not in a position to

admit or deny that Forrest and Amanda Wright may have conspired amongst themselves to defraud

ConocoPhillips, however, Defendants Nathan Keays and Eco Edge Armoring, LLC, deny that



ANSWER BY NATHAN KEAYS AND ECO EDGE ARMORING, LLC                                                 3
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
          Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 3 of 15
either they or Nathan Keays’s wife Kelly Keays were a part of any such conspiracy, and thus, deny

the remainder of the paragraph. As to any allegations as to Oilfield Support Services, Defendants

Nathan Keays and Eco Edge Armoring, LLC, are without sufficient information to confirm or deny

and thus, deny same. As to Eco Edge Armoring, LLC, as previously stated, Eco Edge Armoring,

LLC, is and was owned by Nathan Keays but Nathan Keays denies that it was or is owned by Kelly

Keays.

             18. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny all the allegations of this paragraph, and therefore deny same.

However, Defendant Keays and Eco Edge Armoring, LLC deny that they had any knowledge of

any such alleged culpable activity by the other co-Defendants, and deny that they had any

knowledge that the materials and goods relating to Eco Edge Armoring, LLC, activities did not

exist, and would and/or were not be provided and the services would and were and will not ever

be provided.

             19. Defendants Nathan Keays and Eco Edge Armoring, LLC deny that they had any

knowledge that any purchase orders that may have been issued were done so fraudulently or

culpably, and deny that they had knowledge that invoices that were knowingly submitted was for

work never done or goods that were never delivered. As to any culpable activities of Forrest Wright

or Defendants other than Nathan Keays, Eco Edge Armoring, LLC, or Kelly Keays, Defendant

Nathan Keays and Eco Edge Armoring, LLC are without sufficient information to take a position

as to confirming or denying, and accordingly deny same.

                         PAYMENTS TO ECO EDGE ARMORING, LLC

             20. Nathan Keays and Eco Edge Armoring, LLC, admit that such an email was sent at

the direction of Forrest Wright.



ANSWER BY NATHAN KEAYS AND ECO EDGE ARMORING, LLC                                                4
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
          Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 4 of 15
             21. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             22. Admitted.

             23. Admitted.

             24. Defendants Nathan Keays and Eco Edge Armoring, LLC were under the belief that

the services contracted by ConocoPhillips Alaska and/or the Fairbanks railyard were being

provided by co-Defendant Forrest Wright and/or his related company, Spectrum Consulting

Services, and relied upon co-Defendant Forrest Wright.

             25. Admitted that such an email was sent at the direction of co-Defendant Forrest

Wright.

             26. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             27. Admitted.

             28. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             29. Admitted. Said invoices were submitted relying upon representations by co-

Defendant Forrest Wright and/or Spectrum Consulting Services, that the referenced pipes were

delivered, and were not submitted by Defendants Nathan Keays or Eco Edge Armoring, LLC,

fraudulently.

             30. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             31. Defendants Nathan Keays and Eco Edge Armoring, LLC, admit Eco Edge

submitted certain timesheets, and one may have been pending at the time of the Complaint, but



ANSWER BY NATHAN KEAYS AND ECO EDGE ARMORING, LLC                                            5
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
          Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 5 of 15
there was an email obtained from Plaintiffs to said Defendants asking it be resubmitted and it was

resubmitted, and Eco Edge and Defendant Nathan Keays deny they engaged in any fraudulent or

illegal activities in connection with same.

             32. Admitted.

                     PAYMENTS TO DB OILFIELD SUPPORT SERVICES

             33. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same, but do

state if such activities occurred and there was any fraud or misrepresentation involved, Defendant

Nathan Keays and Defendant Eco Edge Armoring, LLC, had no knowledge or culpability as to

same.

             34. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore denies same.

             35. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             36. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             37. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same, but do

state if such activities occurred and there was any fraud or misrepresentation involved, Defendant

Nathan Keays and Defendant Eco Edge Armoring, LLC, had no knowledge or culpability as to

same. .

             38. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.



ANSWER BY NATHAN KEAYS AND ECO EDGE ARMORING, LLC                                               6
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
          Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 6 of 15
             39. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same, but do

state if such activities occurred and there was any fraud or misrepresentation involved, Defendant

Nathan Keays and Defendant Eco Edge Armoring, LLC, had no knowledge or culpability as to

same.

             40. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             41. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             42. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             43. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

                                   WRIGHT CAPITAL INVESTMENTS, LLC

             44. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             45. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             46. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

                              ALASKA PROPERTY TRANSACTIONS

             47. Defendants Nathan Keays and Eco Edge Armoring, LLC, admit that the two

purchases occurred, and Defendant Nathan Keays paid cash for the properties, but as to any funds



ANSWER BY NATHAN KEAYS AND ECO EDGE ARMORING, LLC                                               7
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
          Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 7 of 15
that were used that may have come from ConocoPhillips, deny that Defendant Nathan Keays or

Eco Edge Armoring, LLC, or his wife Kelly Keays had any culpability for any fraudulent activities

or misrepresentations when dealing with ConocoPhillips, or knowingly obtained those funds via

fraud.

             48. Defendants Nathan Keays and Eco Edge Armoring, LLC, partially admit, and

further the response to paragraph 47 is incorporated herein by reference. The funds used, although

they may have come from ConocoPhillips, were not embezzled or knowingly fraudulently

obtained by Defendant Nathan Keays or Eco Edge Armoring, LLC, or Nathan Keays’s wife, Kelly.

             49. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             50. Defendant Nathan Keays and Eco Edge Armoring, LLC, lack sufficient information

to confirm or deny the allegations of this paragraph, and therefore deny same.

                                             COUNT I – RICO

             51. Defendant Nathan Keays and Eco Edge Armoring, LLC, incorporates prior

responses to allegations above.

             52. Defendant Nathan Keays and Eco Edge Armoring, LLC, deny any involvement in

racketeering activity, and have insufficient information to take a position as to whether other

Defendants did so, but deny that Nathan Keays’s wife, Kelly Keays, did so and accordingly deny

same.

             53. Denied as to Defendants Nathan Keays or Eco Edge Armoring, LLC, or Nathan

Keays’s wife, Kelly Keays.

             54. Denied as to Defendants Nathan Keays or Eco Edge Armoring, LLC, or Nathan

Keays’s wife, Kelly Keays.



ANSWER BY NATHAN KEAYS AND ECO EDGE ARMORING, LLC                                               8
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
          Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 8 of 15
             55. Denied as to Defendants Nathan Keays or Eco Edge Armoring, LLC, or Nathan

Keays’s wife, Kelly Keays.

             56. Denied as to Defendants Nathan Keays or Eco Edge Armoring, LLC, or Nathan

Keays’s wife, Kelly Keays.

             57. Denied as to Defendants Nathan Keays or Eco Edge Armoring, LLC, or Nathan

Keays’s wife, Kelly Keays.

             58. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             59. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             60. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             61. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             62. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             63. To the extent the Complaint alleges “an open-ended scheme” by Defendant Nathan

Keays and/or Eco Edge Armoring, LLC, and/or Nathan Keays’s wife Kelly Keays, there is a

denial, including a denial that said Defendants engaged in any criminal conduct or will engage in

any future criminal conduct.

             64. Denied as to Defendants Nathan Keays or Eco Edge Armoring, LLC, or Nathan

Keays’s wife, Kelly Keays.




ANSWER BY NATHAN KEAYS AND ECO EDGE ARMORING, LLC                                               9
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
          Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 9 of 15
             65. Denied as to Defendants Nathan Keays or Eco Edge Armoring, LLC, or Nathan

Keays’s wife, Kelly Keays.

             66. Defendants Nathan Keays and Eco Edge Armoring, LLC, incorporate prior

responses to allegations above.

             67. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             68. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph, and therefore deny same.

             69. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the full allegations of this paragraph and deny same, and assert

Nathan Keays and Eco Edge Armoring, LLC, and Nathan Keays’s wife Kelly Keays, had no

intentions to defraud ConocoPhillips and therefore, Defendants Keays and Eco Edge Armoring

deny.

                                                 COUNT III – FRAUD

             70. Defendant Nathan Keays and Eco Edge Armoring, LLC, incorporate prior

responses to allegations above.

             71. Partially admitted and partially denied. It appears that some of the goods and

services Eco Edge thought would be provided to ConocoPhillips (and/or which Defendants Eco

Edge and Nathan Keays thought had been so provided based upon representations by Defendant

Forrest Wright and/or Spectrum Consulting), had not been supplied, although Defendant Nathan

Keays and Eco Edge Armoring, LLC, had no information or knowledge to that effect, i.e., that

they had not been supplied and deny any culpable conduct.




ANSWER BY NATHAN KEAYS AND ECO EDGE ARMORING, LLC                                            10
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
         Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 10 of 15
             72. Partially admitted and partially denied. It appears that some of the goods and

services Eco Edge thought would be provided to ConocoPhillips (which Defendants Eco Edge and

Nathan Keays thought had been so provided based upon representations by Defendant Forrest

Wright and/or Spectrum Consulting), had not been supplied, although Defendant Nathan Keays

and Eco Edge Armoring, LLC, had no information or knowledge to that effect, i.e., that they had

not been supplied and deny any culpable conduct.

             73. Defendant Nathan Keays and Eco Edge Armoring, LLC, lack sufficient information

to fully confirm or deny the allegations of this paragraph, and therefore deny same. However,

Nathan Keays and Eco Edge Armoring, LLC, specifically deny that they ever had any information

or knowledge that the goods and services had not been supplied.

             74. Partially admitted, partially denied. Defendant Nathan Keays and Eco Edge

Armoring, LLC, admit that certain sums were paid to them by ConocoPhillips, but deny that they

received sums in the full amount alleged.

             75. Defendant Nathan Keays and Eco Edge Armoring, LLC, admit that apparently

ConocoPhillips has suffered some monetary damages, apparently as a result of the culpable

conduct of certain co-Defendants, other than Nathan Keays and Eco Edge Armoring, LLC and

Mrs. Kelly Keays, and is willing to return certain monies and real properties purchased with funds

obtained from ConocoPhillips, however, Defendant Nathan Keays and Eco Edge Armoring, LLC,

deny there was or is culpable conduct by said Defendants Nathan Keays and/or Eco Edge

Armoring, LLC, and/or Kelly Keays.

                                      COUNT IV – CONVERSION

             76. Defendant Nathan Keays and Eco Edge Armoring, LLC, incorporates prior

responses to allegations above.



ANSWER BY NATHAN KEAYS AND ECO EDGE ARMORING, LLC                                              11
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
         Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 11 of 15
             77. Defendant Nathan Keays and Eco Edge Armoring, LLC, admit that ConocoPhillips

is the rightful owner of funds paid for any goods and services that may not have been provided.

             78. Denied to the extent it alleges culpable conduct by Defendant Nathan Keays and

Eco Edge Armoring, LLC, or Kelly Keays. As to such allegations regarding the other co-

Defendants, Defendant Nathan Keays and/or Eco Edge Armoring, LLC, are without sufficient

information to take a position and accordingly deny same.

             79. See answers above incorporated herein by reference, and paragraph 74.

             80. See answers above incorporated herein by reference, and paragraph 74.

                                COUNT V – UNJUST ENRICHMENT

             81. Defendant Nathan Keays and Eco Edge Armoring, LLC, incorporates prior

responses to allegations above.

             82. Defendant Nathan Keays and Eco Edge Armoring, LLC, state that monies obtained

by them from ConocoPhillips were not obtained by knowing misrepresentations or fraud by

Nathan Keays, Eco Edge Armoring, LLC, or Kelly Keays.

             83. See responses above, and paragraph 82, incorporated herein.

             84. See responses above, and paragraph 82, incorporated herein, however, Nathan

Keays and Eco Edge Armoring, LLC, are willing to return certain monies and real properties

purchased with funds obtained from ConocoPhillips, however, Defendant Nathan Keays and Eco

Edge Armoring, LLC, deny there was or is culpable conduct by Defendant Nathan Keays and/or

Eco Edge Armoring, LLC, or Kelly Keays.

                              COUNT VI – BREACH OF CONTRACT

             85. Defendant Nathan Keays and Eco Edge Armoring, LLC, incorporate prior

responses to allegations above.



ANSWER BY NATHAN KEAYS AND ECO EDGE ARMORING, LLC                                                 12
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
         Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 12 of 15
             86. Admitted as to Eco Edge Armoring, LLC, but as to DB Oilfield Support Services,

Defendant Nathan Keays and Eco Edge Armoring, LLC, lack sufficient information to confirm or

deny the other allegations of this paragraph, and therefore deny same.

             87. Admitted as to Eco Edge Armoring, LLC, but as to DB Oilfield Support Services,

Defendant Nathan Keays and Eco Edge Armoring, LLC, lack sufficient information to confirm or

deny the allegations of this paragraph, and therefore deny same.

             88. Admitted as to Eco Edge Armoring, LLC, but as to DB Oilfield Support Services,

Defendant Nathan Keays and Eco Edge Armoring, LLC, lack sufficient information to confirm or

deny the allegations of this paragraph, and therefore deny same, however, as to the contracts

involving Defendant Nathan Keays and Eco Edge Armoring, LLC, it appears that there was a

breach of those contracts by Defendants Nathan Keays and/or Eco Edge Armoring, LLC, but did

not knowingly or willfully breach and did not commit any fraud.

                              COUNT VII – CONSTRUCTIVE TRUST

             89. Defendant Nathan Keays and Eco Edge Armoring, LLC, incorporate prior

responses to allegations above.

             90. Admitted in part, denied in part. Defendants Nathan Keays and Eco Edge

Armoring, LLC, deny that they or Kelly Keays engaged in embezzlement or fraud, or unjust or

unreasonable or unlawful conduct however as to assets purchased or obtained using monies from

ConocoPhillips, are willing to agree that those funds and/or property be returned and/or conveyed

to ConocoPhillips.

             91. Admitted in part, denied in part. Defendants Nathan Keays and Eco Edge

Armoring, LLC, deny that they or Kelly Keays engaged in embezzlement or fraud, or unjust or

unlawful conduct, however as to assets they purchased or obtained using monies from



ANSWER BY NATHAN KEAYS AND ECO EDGE ARMORING, LLC                                             13
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
         Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 13 of 15
ConocoPhillips, are willing to agree that those funds and/or property be returned and/or conveyed

to ConocoPhillips.

             92. Admitted in part, denied in part. Defendants Nathan Keays and Eco Edge

Armoring, LLC, deny that they or Kelly Keays engaged in embezzlement or fraud, however as to

assets they purchased or obtained using monies from ConocoPhillips, are willing to agree that

those funds and/or property be returned and/or conveyed to ConocoPhillips.

             93. Admitted in part, denied in part. Defendants Nathan Keays and Eco Edge

Armoring, LLC, deny that they or Kelly Keays engaged in embezzlement or fraud, however as to

assets they purchased or obtained using monies from ConocoPhillips, are willing to agree that

those funds and/or property be returned and/or conveyed to ConocoPhillips.

             94. Admitted in part, denied in part. Defendants Nathan Keays and Eco Edge

Armoring, LLC, deny that they or Kelly Keays engaged in embezzlement or fraud, however as to

assets they purchased or obtained using monies from ConocoPhillips, are willing to agree that

those funds and/or property be returned and/or conveyed to ConocoPhillips.

                      COUNT VIII – PIERCING THE CORPORATE VEIL

             95. Defendants Nathan Keays and Eco Edge Armoring, LLC, incorporate prior

responses to allegations above.

             96. Defendants Nathan Keays and Eco Edge Armoring, LLC, lack sufficient

information to confirm or deny the allegations of this paragraph as to Wright Capital Investments,

however, do deny the corporate forms of Eco Edge Armoring were used to commit fraud and

perpetrate crimes and deny that Nathan Keays did so.

             97. Admitted, except Kelly Keays is not so obligated and Defendant Nathan Keays is

not obligated as to any corporate entities other than Eco Edge Armoring, LLC.



ANSWER BY NATHAN KEAYS AND ECO EDGE ARMORING, LLC                                              14
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
         Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 14 of 15
                    AFFIRMATIVE DEFENSES AND COUNTER CLAIMS
        Defendants Nathan Keays and Eco Edge Armoring, LLC, reserve all rights to assert

appropriate affirmative defenses and/or to bring and assert crossclaims against the Defendants

Forrest Wright, Amanda Wright, David Benefield, Write Capital Investments, LLC, and DB

Oilfield Support Services, including seeking full indemnification.

        RESPECTFULLY SUBMITTED this 22nd day of January, 2020.

                                                    WEIDNER & ASSOCIATES
                                                    Attorneys for Defendants N. Keays
                                                    and Eco Edge Armoring, LLC

                                                    /s/ Phillip Paul Weidner
                                                    Phillip Paul Weidner
                                                    Alaska Bar No. 7305032




CERTIFICATE OF SERVICE
I hereby certify that on January 22, 2020, a copy of the foregoing was served electronically on
the parties entered in this matter.

s/ Phillip Paul Weidner




ANSWER BY NATHAN KEAYS AND ECO EDGE ARMORING, LLC                                                 15
ConocoPhillips Alaska, Inc. v. Wright, et al., Case No. 3:19-cv-00311-SLG
         Case 3:19-cv-00311-SLG Document 41 Filed 01/22/20 Page 15 of 15
